Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 41-44, 46-59, 62 and 64 are under consideration.

Drawings
This application contains color drawings. Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41-44, 46-59, 62 and 64 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 41, the term “PD-L1low” is a relative term which renders the claim indefinite. The term “PD-L1low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In addition, the term “low tumor infiltrating lymphocytes status (TILlow)” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 42-44 recite “PD-L1low” or “low tumor infiltrating lymphocytes status (TILlow)”.
The term “about 1 x 107 cells” in claim 46 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
about 240 mg” in claim 47 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “a robust increase” in claims 59 and 62 is a relative term which renders the claim indefinite. The term “robust” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Regarding claim 59, the phrase "optionally defined" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 59, the phrase "optionally secrete" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 48-58 and 64 are also rejected because these claims are dependent on claim 41directly or indirectly.
Appropriate corrections are required.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 47 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 47 was amended April 30, 2021. The limitation of “about 240 mg” in claim 47 has no clear support in the specification and claims as originally filed. The original specification only teaches “240 mg”, See [00119], [00150], and [00175]. Thus, the subject matter claimed in amended claimed 47 broadens the scope of the invention as originally disclosed in the specification and claims from what was originally disclosed in the specification and claims as filed.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 41-44, 46, 48-49, 55-59, 62 and 64 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NCT02439450 (https://clinicaltrials.gov/ct2/history/NCT02439450?V_15=View, Version of September 14, 2016, thereinafter NCT450).
NCT450 teaches a Phase 1b/2 study of viagenpumatucel-L (HS-110) in combination with multiple treatment regimens in patients with Non-small Cell Lung Cancer (NSCLC) (The “DURGA” Trial), See the whole document, Official Title). Apparently, the Trial is the same Trial disclosed in the instant application, See [0019], Example 1.
NCT450 teaches that the patients for the combination therapy have failed at least one prior line of therapy for incurable or metastatic disease, See § Brief Summary.
NCT450 teaches that immunosuppression may develop in NSCLC patients in a variety of ways, such as activation of checkpoint pathways in the tumor microenvironment. Drugs that disrupt checkpoint molecule signaling like anti-PD-1 monoclonal antibodies nivolumab, may release this brake on the immune system. Tumor expression of PD-L1 plays an important role in patient response to checkpoint inhibitors; in general, clinical response to checkpoint inhibitors requires tumor expression of PD-L1 and presence of Tumor Infiltrating Lymphocytes (TIL). Combining 
NCT450 teaches that patients with low TIL (TILlow) will receive a combination of weekly viagenpumatucel-L (HS-110) given as injection of 1 x 107 cells and Nivolumab for 18 weeks or until treatment discontinuation. The arm was expanded based on preliminary efficacy (from 9 patients in Phase 1b to 30 patients in Phase 2), See § Arms and Interventions, Arm NO. 1.
NCT450 teaches that patients receive nivolumab for the treatment of NSCLC with a dosage 3 mg/kg as am i.v. infusion over 60 minutes every two weeks, See § Assigned Interventions.
NCT450 teaches that tumor antigen expression by immunohistochemistry (IHC) and presence of tumor-infiltrating lymphocytes (TILs) in biopsies or archival tissue, before treatment, See § Other Outcome Measures-4.
NCT450 teaches that the patients received at least one prior line of therapy for incurable or metastatic NSCLC and had disease progression at the study entry, See § Inclusion Criteria.
Claim 55 recites “wherein the method reduces lung cancer recurrence”; claim 56 recites “wherein the method increases the activation or proliferation of tumor antigen specific T cells in the patient”; claim 57 recites “wherein the method increases the activation or the number of CD8+ T cells in the patient”; claim 58 recites “the method increases the activation or the number of IFN-γ secreting CD8+ T cells in the patient”, claim 62 recites “wherein the method is more effective in reducing lung cancer .

Claim(s) 41-44, 48-49, 55-59, 62 and 64 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morgensztern (Morgensztern et al., J of Thoracic Oncology, Vol. 12, No. 15, S394-S395, Publication Date: 2016-12-31, cited in IDS of May 13, 2020).
Morgensztern teaches that viagenpumatucel-L bolsters response to nivolumab therapy in advanced lung adenocarcinoma: preliminary data from the DURGA trial, See Title. The DURGA trial is apparently the same trial disclosed in the instant application.
Morgensztern teaches that viagenpumatucel-L (HS-110) is an allogeneic whole-cell vaccine, selected for high expression of adenocarcinoma tumor antigens, transfected to secrete gp96-Ig. Prior studies with HS-110 (and related gp96-Ig vaccines) have shown a correlation between increases in CD8+ tumor infiltrating lymphocytes (TIL) and tumor response. The DURGA trial was designed evaluate the combination of 
Morgensztern teaches that patients with advanced lung adenocarcinoma (NSCLC as shown by NCT450) who received at least one prior line of therapy were assigned to two cohorts based on baseline levels of TIL in patient biopsies: low TIL (≤10% CD8+ T cells) or high TIL (>10% CD8+ T cells). All patients received standard of care nivolumab 3 mg/kg every 2 weeks and weekly HS-110 for 18 weeks until intolerable adverse events, disease progression, or death. Each 9-patient Phase 1b cohort could be expanded to 30 patients in Phase 2 based on exhibited efficacy. The primary endpoint was safety and tolerability. Biopsies at baseline and Week 10 were used to track changes in TIL and PD-L1 staining. Peripheral blood mononuclear cells (PBMC) were evaluated by flow cytometry for detection of circulating leukocyte subsets. ELISPOT was used to track antigen-specific immune response, See § Methods. 
Morgensztern teaches that HS-110 vaccine and nivolumab combination was well tolerated with a safety profile consistent with single-agent nivolumab. Among the 8 initial patients, only 4 had optimal biopsies which showed 2 patients with high and 2 with low TILs. PD-L1 was >1% in 3 patients. IFNγ ELISPOT assay defined 4 patients as immune responders (doubling of IFNγ-secreting cells after re-stimulation with total vaccine antigen and individual cancer antigens, IR) and 4 patients as non-immune responders (NIR). The overall response rate (ORR) was 50% in the IR patients and 0% in the NIR patients. At the time of the data cutoff, 6 patients remain alive, including the 4 IR patients, with ongoing responses for 150 to 326 days. Patients with objective response 
Morgensztern teaches that allogeneic gp96-based vaccination may have synergistic activity in combination with immune checkpoint inhibitors. See § Conclusion.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 46 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgensztern (Morgensztern et al., J of Thoracic Oncology, Vol. 12, No. 15, S394-S395, Publication Date: 2016-12-31, cited in IDS of May 13, 2020), as applied to claims 41-44, 48-49, 55-59, 62 and 64, and further in view of NCT02439450 (https://clinicaltrials.gov/ct2/history/NCT02439450?V_15=View, Version of September 14, 2016, thereinafter NCT450). 
Regarding claim 46, Morgensztern teaches as set forth above. However, Morgensztern does not teach “wherein said dose of HS-110 is about 1 X 107 cells.
NCT450 teaches as set forth above. Particularly, NCT450 discloses that patients with low TIL (TILlow) will receive a combination of weekly viagenpumatucel-L (HS-110) 7 cells and Nivolumab for 18 weeks or until treatment discontinuation. See § Arms and Interventions, Arm NO. 1.
It would have been prima facie obvious to one of ordinarily skilled in the art at the time the invention was filed to treat a patient with a combination therapy comprising administering HS-110 and Nivolumab, as taught by Morgensztern, and use the HS-110 dosage of 1 x 107 cells, as taught by NCT450. Because the dosage has been tested and the dosage is safe and effective, as shown by NCT450, one of skill in the art would have had a reasonable expectation of success in producing the claimed invention.
Regarding claim 47, both Morgensztern and NCT450 teach the dose of nivolumab 3 mg/kg every 2 weeks. However, Morgensztern and NCT450 do not teach the abti-PD-1 antibody is about 240 mg. 
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Morgensztern and NCT450 and modify the dose of nivolumab based on the weight of the individual given that the dosing of nivolumab is 3 mg/kg, such as for patients weighing 80 kg.
It is noted that optimum suitable ranges may be obtained by routine experimentation, absent a showing of criticality or unexpected results. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A).


Claim 50-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgensztern (Morgensztern et al., J of Thoracic Oncology, Vol. 12, No. 15, S394-.
Morgensztern and NCT450 teach as set forth above. Both Morgensztern and NCT450 teach the patients received at least one prior line of therapy, however, Morgensztern and NCT450 do not explicitly teach: wherein the therapy is an immune checkpoint inhibitor therapy (claim 50); or wherein the therapy comprises chemotherapy (claim 51); or the patient is a poor responder to the immune checkpoint inhibitor therapy (claim 52); or the patient has failed the immune checkpoint inhibitor therapy (claim 53); or wherein the disease in the patient has progresses even when administered the immune checkpoint inhibitor therapy (claim 54).
Johnson teaches that platinum-based chemotherapy has become the standard treatment for advanced non-small cell lung cancer (NSCLC). Although combination platinum-based regimens have been associated with improved survival compared with best supportive care, the median overall survival remain less than one year. See page 659, col. 1, para. 1.
Johnson teaches that an immune checkpoint inhibitor has been used in treatment of NSCLC. See the whole document. 
It would have been prima facie obvious to one of ordinarily skilled in the art at the time the invention was filed to treat a NSCLC patient who had a prior chemotherapy or an immune checkpoint inhibitor therapy, or failed at an immune checkpoint inhibitor low or PD-L1low status and Morgensztern teaches that allogeneic gp96-based vaccination may have synergistic activity in combination with immune checkpoint inhibitors. One of skill in the art would have been motivated to find the optimal treatment for cancers like NSCLC and to expand/improve the application of HS-110. Given that Morgensztern and NCT450 teach the method of combination and showed safety and efficacy of the combination and potential synergy, one of skill in the art would have had a reasonable expectation of success of reaching the claimed methods.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             

/PETER J REDDIG/           Primary Examiner, Art Unit 1642